



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Owen,
    2015 ONCA 462

DATE: 20150623

DOCKET: C58992

Hoy A.C.J.O., Feldman and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Philip Owen

Appellant

Robert B. Carew, for the appellant

Jason A. Gorda, for the respondent

Heard: March 17, 2015

On appeal from the conviction entered by Justice John
    McMunagle of the Superior Court of Justice, sitting with a jury, on March 1,
    2013, and from the sentence imposed by Justice Lynn D. Ratushny of the Superior
    Court of Justice on March 17, 2014, with reasons reported at 2014 ONSC 748.

Rouleau J.A.:

Overview

[1]

This is an appeal from conviction and sentence for offences arising out
    of a sons fraudulent transfer of his mothers real property. A jury convicted
    the appellant son in March 2013. He was sentenced about a year later by a
    different judge, because the judge who had presided over the trial was unable
    to complete the sentencing. The appellant says the trial judge erred in his
    jury instructions and in restricting defence counsels re-examination of the
    appellant. The appellant also says the sentencing judge erred in imposing a
    sentence that the trial judge had deemed excessive.

[2]

For the reasons that follow, I would dismiss the conviction appeal, but in
    the unusual circumstances of this case, grant leave to appeal sentence and
    allow the sentence appeal.

BACKGROUND

[3]

The appellant, Philip Owen, was in his early fifties at the time of the
    offences. He had been living with his mother, Barbara Owen, in her condominium
    from 1989 to June 2009. Barbara was diagnosed with gradual onset dementia in
    2006, and the appellant provided support to her, including assisting her in
    managing her finances.

[4]

The appellant had two siblings who were generally not involved in
    Barbaras care. After the appellants sister retired from her employment in
    2007, however, she became quite involved in Barbaras care. This gave rise to
    friction with the appellant, which friction led to a series of incidents. On June
    26, 2009, the appellant was arrested and charged with various offences,
    including assaulting his sister and mother. The assault occurred in his
    mothers condominium, and involved, among other things, the appellant spilling
    water on his sister and mother. The appellant was released on bail. One of the
    conditions of his release was that he have no contact with his mother.

[5]

In July 2009, shortly after the appellants arrest, the appellants
    sister became Barbaras attorney under powers of attorney for property and for
    personal care.

[6]

In September 2009, Barbara was diagnosed with Alzheimers-type dementia.
    She could no longer care for herself or understand the consequences of her
    actions. In October 2009, the appellants sister made arrangements for Barbara
    to move into a long-term care centre. As a result of this move, the appellants
    sister determined that the condominium should be sold to provide funds to pay
    for the cost of her mothers care.

[7]

On December 2, 2009, the appellant went before a commissioner of oaths
    for the city of Ottawa and made a land transfer tax affidavit that appended a
    transfer deed purportedly signed by Barbara on April 28, 2002. The April 2002
    date happened to be just prior to changes made to the land registry system that
    implemented a system of electronic registration of documents. Paper documents
    signed prior to May 23, 2002, could still be registered.

[8]

The appellant believed the deed transferred to him the title to
    Barbaras condominium. The description of the property contained in the deed,
    however, made reference to only the parking unit. As a result, only the parking
    unit, and not the condominium itself, was transferred to the appellant.

[9]

Neither the appellant nor Barbara had ever mentioned to the appellants
    sister that Barbara had given the condominium to the appellant.

[10]

On
    December 16, 2009, the appellants sister learned from the condominium manager
    that the appellant was attempting to take legal possession of the condominium.
    When his sister performed a title search two days later, she discovered that
    what had been transferred was the condominium parking space. The appellants
    sister thought she recognized some of the appellants handwriting on the
    transfer deed. She also thought the signature on the deed did not have the
    flow of her mothers signature. She therefore involved the police.

[11]

On
    the date the appellant swore the land transfer tax affidavit, he was on a
    recognizance requiring him to keep the peace pending disposition of the June
    26, 2009, charges. In 2010, the appellant pleaded guilty to three of the June
    26, 2009, charges: assault, which consisted of spilling water on his sister and
    mother; damaging his sisters cellphone; and breaching one of his bail
    conditions by contacting his mother in September 2009 in an effort to get her
    pension check redirected. The appellant received a conditional discharge and
    probation.

[12]

Following
    the police investigation of the condominium transfer, the appellant was charged
    with a series of new offences, including fraud and uttering forged documents.

[13]

At
    the trial on these new charges, which are the subject of this appeal, the
    central issue was the appellants credibility. The appellant testified that he
    had looked after his mother and her finances for many years until his sister
    retired and became involved. He said that his mother had agreed to transfer the
    ownership of her condominium unit to him, and that in March 2009 had signed a note
    confirming this. He also testified that in the fall of 2009, when going through
    his personal belongings in a storage locker, he found the deed to the unit and
    its parking space that was signed by his mother in April 2002 and that transferred
    these properties to him. It had been forgotten in a box of his possessions.
    This was the deed he registered on December 2, 2009. It was by inadvertent mistake
    that the description of the land referred only to the parking space.

[14]

The
    Crown tendered expert evidence to the effect that the deed had not been signed
    by Barbara and was a forgery. The expert could not, however, determine the
    authorship of the document. The appellant led no expert evidence to rebut the
    Crowns case, and simply took the position that the expert must have been
    mistaken.

[15]

Barbara
    had passed away prior to trial.

[16]

The
    jury found the appellant guilty. The jury obviously concluded that the deed and
    its accompanying land transfer tax affidavit had not been signed by the
    appellants mother and that the appellant had used a forged document to convey
    the property to himself. The jury did not accept the appellants denial of any
    wrongdoing, and his denial obviously did not raise a reasonable doubt.

[17]

As
    explained by the sentencing judge, it was clear that the jury had concluded
    that the appellant had repeatedly lied and that his account of how he had come
    to recover and register the land transfer deed was simply not credible. Some of
    the conflicts in the appellants evidence that the sentencing judge summarized,
    at paras. 20-26, are as follows:

First, he said someone had been cancelling his mothers
    doctors appointments before the June 2009 assault incident. When confronted
    with  evidence [from his mothers doctor] that his mother had not been to an
    appointment since 2006, the accused repeated his assertion that someone was
    cancelling her appointments and it wasnt his mum.

Second, he could not explain why he had testified in
    examination in chief that he did not know of his mothers 1996 handwritten will
    when confronted in cross-examination with his 2010 affidavit filed in [a] civil
    action that had attached to it a copy of that same will.

Third, he agreed that in the same affidavit dated April 16,
    2010 in the civil action he had denied assaulting his mother and sister in June
    2009 and four days later on April 20, 2010 he had pled guilty to three offences
    in connection with that incident.

Fourth, he denied in cross-examination that he had testified in
    examination in chief that he had registered the Deed to prevent his sister from
    selling the condominium unit but then agreed it could have been a contributing
    factor and added, but no, my mother had already gifted it to me.

Fifth, he could not explain why the note was signed in March
    2009 by his mother where she agreed to transfer the condominium to him when,
    according to him, the Deed had already been signed by her in 2002.

Sixth, he could not explain why he told police in his June 2009
    interview with them in connection with the assault incident that his mothers
    name was on the Deed to the condominium unit, when his later story was that it
    was his name that was on the Deed signed in 2002 and registered in December
    2009.

Seventh, he agreed in cross-examination that he had only
    discovered the Deed amongst his belongings on December 11, 2009
[1]
and then he could not explain why he had registered it nine days earlier, on
    December 2, 2009.

[18]

The
    appellant was convicted, and counsel made their sentencing submissions. Defence
    counsel sought an 18-month conditional sentence. Crown counsel sought an
    18-month jail sentence with two years of probation. During their submissions,
    the trial judge indicated multiple times that, although he would impose a
    sentence with jail time, a sentence of 18 months was too much and excessive
    in the circumstances. He also said the maximum probation period he would impose
    was one year.

[19]

The
    trial judge adjourned the matter to July 2, 2013, to deliver his sentencing
    decision. However, before imposing sentence, the trial judge became unable to
    continue with the matter. Ratushny J. assumed the role of sentencing judge and reviewed
    all of the transcripts and exhibits, including counsels sentencing submissions.
    On March 17, 2014, she imposed a jail sentence of 18 months plus probation of
    two years: 18 months for fraud over $5,000, 12 months concurrent for perjury
    and 6 months concurrent for breach of recognizance.

[20]

The
    appellant appeals conviction and sentence.

The conviction appeal

[21]

The
    appellant maintains that, faced with the expert evidence to the effect that the
    transfer document was a forgery, his defence rested almost exclusively on his
    credibility. He argues the trial judge committed several errors that effectively
    undermined his credibility and therefore prejudiced his defence. Specifically,
    he argues the trial judge erred:

1)

In failing to properly instruct the jury as to the use that could be
    made of the evidence of the appellants prior discreditable conduct and
    conditional discharge;

2)

In restricting defence counsels re-examination of the appellant;

3)

In failing to review the evidence and relate it to the theory of the
    defence in his instructions to the jury; and

4)

In failing to instruct the jury on the proper use of hearsay evidence.

(1)

Did the trial judge err in his instructions to the jury as to the use
    that could be made of the evidence of the appellants prior discreditable conduct
    and conditional discharge?

[22]

The
    appellant argues that the trial judges instruction on evidence of prior discreditable
    conduct was insufficient. When the trial judge instructed the jury that the
    evidence of prior discreditable conduct could not be used to reason that the
    appellant was more likely to commit the offences, the only discreditable
    conduct he referred to in relation to the June 26, 2009, assault was the
    throwing of the water. The trial judge failed to refer to the other evidence
    of discreditable conduct connected to that assault, including the allegations of
    the appellants sister that the appellant had hit and pushed her, that he had
    pulled her hair and squeezed her neck, and that he had attempted to damage her
    cellphone. The trial judge also did not refer to the allegation that the
    appellant had put glue in the door lock of the condominium in October 2009. In
    the appellants submission, the failure to give a specific limiting instruction
    regarding all of this evidence was very prejudicial.

[23]

I
    would not give effect to this submission. No issue is raised as to the admissibility
    of this evidence. At trial, defence counsel properly conceded that a weighing
    of its probative value against its prejudicial effect would inevitably result
    in its admission, despite it being evidence of prior discreditable conduct (see
R. v. Stubbs
, 2013 ONCA 514, 300 C.C.C. (3d) 181, at paras. 54-56). The
    probative value of this evidence lay in the relevance of these events to live
    issues at trial, such as motive.

[24]

With
    respect to the use that could be made of the evidence, the jury was twice
    warned about the dangers of propensity reasoning. As part of the warning in the
    charge to the jury, the trial judge referenced some of the evidence of discreditable
    conduct. He did not have to specifically refer to every instance of such
    conduct. Just as it is not necessary to give a limiting instruction on bad
    character evidence in every case (see
R. v. Beausoleil
, 2011 ONCA 471,
    277 C.C.C. (3d) 50, at para. 20), it is not necessary to reference each
    particular instance of prior discreditable conduct when a limiting instruction
    is provided. Most of the evidence of prior discreditable conduct was given
    little attention at trial and in closing submissions. Defence counsel was
    properly concerned about not placing undue emphasis on this prior misconduct. Highlighting
    the events now raised on appeal would have caused more prejudice than good to
    the appellant and would have distracted the jury from the real issues: the
    authenticity of the transfer deed and the appellants explanation of how he
    came to register it. See
Beausoleil
, at para. 20.

[25]

The
    appellant also argues that the trial judge erred in how he characterized the
    conditional discharge. The trial judge told the jury that it meant the
    appellant had no criminal record, when in fact the conditional discharge
    meant he had no convictions: see
Criminal Code
, R.S.C. 1985, c. C-46, s.
    730(3).

[26]

In
    my view, no prejudice resulted from stating that the accused did not have a
    criminal record rather than indicating that he had no convictions. Defence
    counsel raised no objection to this description at trial. In fact, defence
    counsel at trial stated during the pre-charge conference that he was content
    with the trial judges description, and he used the same description in his
    closing submissions.

[27]

I
    would dismiss this ground of appeal.

(2)

Did the trial judge err in restricting defense counsels re-examination
    of the appellant?

[28]

The
    trial judge prevented defence counsel from questioning the appellant in re-examination
    about the details of bonds his mother had owned. In the appellants submission,
    he ought to have been allowed to elicit further evidence regarding those bonds
    because the subject of the bonds was raised by the Crown in its
    cross-examination of the appellant. In addition, the Crowns cross-examination
    of the appellant brought out the fact that the appellants financial
    circumstances were precarious following his release from jail on June 27, 2009.
    This evidence could serve to establish a motive for the appellant to
    fraudulently transfer Barbaras property to himself. In the appellants
    submission, his credibility had been damaged by this evidence and, in order to
    make full answer and defence, his lawyer should have been allowed to re-examine
    him on the issue of the bonds to address his financial circumstances.

[29]

In
    my view, the trial judge was correct in limiting the re-examination of the
    appellant as he did. As explained by Watt J.A. in
R. v. Candir
, 2009
    ONCA 915, 250 C.C.C. (3d) 139, at para 148, motion for extension of time to
    file application for leave to appeal to S.C.C. dismissed, [2012] S.C.C.A. No.
    8, the purpose of re-examination is rehabilitative and explanatory. Re-examination
    is meant to give a witness an opportunity to explain, clarify or qualify damaging
    answers given in cross-examination. This purpose would not have been fulfilled
    by permitting re-examination of the appellant on the bonds. The subject of the bonds
    was only briefly touched on by the Crown in cross-examination, and then during
    re-examination arose only by chance when defence counsel was questioning the
    appellant about the timing and circumstances of his finding the transfer deed.
    The appellant mentioned that he found the deed in a storage locker among other
    papers, including the bonds. Contrary to the appellants submission on appeal, defence
    counsel at trial did not seek to explore the subject of the bonds in re-examination
    to rehabilitate or clarify the appellants financial state at the time of his
    release or to dispel any financial motive to transfer the condominium.

[30]

In
    any event, the mention of the bonds arose in the context of the Crowns
    questions about the financial state of the appellants mother. She was the
    owner of the bonds, and they had no relevance to the appellants financial
    circumstances.

[31]

It
    was not seriously disputed that the appellant was in a dire financial situation
    on his release in June 2009. In his testimony, he acknowledged that he was not
    financially stable and that he was homeless and living in a shelter. There was,
    therefore, no need to readdress the area of his financial circumstances.

[32]

I
    would thus not give effect to this submission.

(3)

Did the trial judge err in failing to review the evidence and relate it
    to the theory of the defence in his instructions to the jury?

[33]

The
    appellant argues the trial judge erred in his charge to the jury by failing to
    review the evidence in a meaningful way and by failing to review the evidence
    of the handwriting expert. He says the trial judge further erred in that he
    only briefly reviewed the appellants theory of the case and misstated the
    evidence in two ways. First, the trial judge said the Crowns position was that
    the appellant had had no access to the storage locker in which the appellant
    said he had found the transfer deed until February 2, 2010. Second, the trial
    judge said the appellant testified that he had not re-entered the condominium
    after his arrest. Both of these statements were wrong.

[34]

Appellate
    review of the adequacy of a jury charge  particularly when the complaint is about
    the extent to which the trial judge reviewed the evidence  must take into
    account that [j]ury charges do not take place in isolation, but in the context
    of a trial as a whole:
R. v. P.J.B.
, 2012 ONCA 730, 298 O.A.C. 267,
    at para. 49. Relevant considerations on review include the length of the trial,
    the complexity and volume of the evidence adduced at trial, the extent to which
    counsel reviewed the evidence in their closing addresses, the issues the jury
    had to resolve, and whether counsel objected to the charge on the grounds
    argued on appeal. Ultimately, if the evidence is left to the jury in a way
    that will permit the jurors to fully appreciate the issues raised and the
    defences advanced, the charge will be adequate:
P.J.B.
, at para. 49.

[35]

In
    my view, the trial judges charge to the jury was adequate in all of the
    circumstances. It contained a focused reference in relation to each count, a
    review of the factual issues to be resolved and a brief explanation of the
    theories of each side. The closing addresses of counsel at trial contained a
    review of the evidence that they considered important. This was an
    uncomplicated case. The only real issue was whether the signature of the
    appellants mother was on the transfer deed.

[36]

Taking
    these factors into account, along with the fact that there was no objection to
    the trial judges review of the evidence, I am of the view that the charge permitted
    the jurors to fully appreciate the issues raised and the defences advanced:
P.J.B.
,
    at para. 49. The trial judge explained the critical evidence and the law, and
    related these to the essential issues in plain and understandable language: see
R. v. Daley
, 2007 SCC 53, [2007] 3 S.C.R. 523, at para. 57. Nothing
    further was needed.

[37]

Regarding
    the alleged failure to review the experts testimony, it is neither necessary
    nor advisable for a trial judge to explain expert testimony or technical
    evidence: see
Daley
, at paras. 59-62. The trial judge in this case
    provided the jury with the positions of each counsel in respect of the expert
    evidence. Again, nothing more was required.

[38]

With
    respect to the two misstatements, it should be remembered that jury charges
    need not be perfect:
R. v. Jacquard
, [1997] 1 S.C.R. 314. In this
    case, the misstatements were innocuous and, despite the imperfections, the jury
    was properly instructed.

[39]

Regarding
    the misstatement about the February 2, 2010, date, after making the error, the
    trial judge later correctly referenced the Crowns position. He also
    consistently reminded the jurors that it was their own recollection of the
    evidence that mattered, not his. Highlighting the misstatement by recharging
    the jury would have been detrimental to the appellants case. In fact, Crown
    counsel suggested recharging the jury on this point, but defence counsel at
    trial counselled against it because it would have put too big of a spotlight
    on the issue.

[40]

As
    for the misstatement regarding the appellants testimony about not re-entering
    the condominium, it was of little or no relevance and was not raised by trial
    counsel. In the context of the entire case, it was a minor point and would not
    have affected the issues the jury needed to decide or the cases outcome.

[41]

Therefore,
    I would not give effect to this ground of appeal.

(4)

Did the trial judge err in failing to instruct the jury on the proper use
    of hearsay evidence?

[42]

There
    were several occasions where Crown witnesses gave hearsay evidence detrimental
    to the appellant and the trial judge gave no warning to the jury. The appellant
    argues the trial judge erred in failing to warn the jury on the limited use
    that could be made of that evidence.

[43]

I
    would not give effect to this submission. Hearsay evidence was elicited by both
    the appellant and the Crown. On at least two occasions, the trial judge gave
    mid-trial instructions on the limited use that could be made of hearsay
    evidence.

[44]

Although
    in his final charge to the jury, the trial judge did not provide another
    specific caution on the limited use that could be made of hearsay evidence, he
    did remind the jury of his previous instructions: I told you about several
    rules of law that apply in general to some of the evidence as it was received
    during the trial. Those instructions continue to apply. Even though a repeat
    of the instruction on hearsay statements in the final charge would have been
    preferable, it was, in my view, unnecessary.

[45]

Additionally,
    the hearsay evidence the appellant referenced on appeal as not having been
    subject to a warning was not mentioned in the jury charge, nor was it used by
    either counsel in closing submissions. Referencing it in the final charge by
    providing a specific hearsay caution would likely have done more harm than good
    in the circumstances.

[46]

As
    a result, I would dismiss the conviction appeal.

The sentence appeal

[47]

Before
    becoming unable to complete the sentencing, the trial judge heard extensive
    submissions on sentence. In the course of these, he repeatedly told the
    appellant and the Crown that he viewed the Crowns requested sentence of 18
    months as being too high. In the trial judges view, 18 month [was] too much.
    The trial judge also said, in response to Crown counsels submissions on
    sentence:

I am not sending a family man to jail, whos got a brand-new
    baby, for 18 months. I think, frankly, that is excessive in the circumstances,
    with respect.  Youre taking a principled position of 18 months. Lets put it
    in polite legal terms, its at the highest end of the range, I think is the way
    the Court of Appeal talks about it. Im telling you, for me, its excessive
    under these circumstances.

As the trial judge explained: Hes going to jail. What
    I dont know is how long  [a]nd so its not going to be anywhere near 18
    months. The trial judge was going to keep the jail sentence to a bare
    minimum.

[48]

The
    trial judge also addressed the issue of the appropriate probation period. He
    stated, This man is never going to commit another crime for the rest of his
    life, Im confident of that. As a result, the trial judge indicated he would
    not accede to the Crowns request to impose a probation period of two years. As
    explained by the trial judge, [t]he maximum period will be one year. Theres
    no need to have this man  on the books of probation for two years.

[49]

The
    appellant argues the judge who took over the sentencing erred in imposing an 18-month
    prison sentence and two years of probation because a sentence of that length
    was rejected by the trial judge as being excessive in the circumstances. In the
    appellants submission, the trial judge heard all the evidence and was in the
    best position to determine an appropriate sentence. Under normal circumstances,
    his view would attract deference. The appellant should not be penalized because
    the trial judge was unable to complete the sentencing. In the appellants view,
    the trial judge had correctly found that a sentence of 18 months was at the
    high end of the range and was inappropriate in light of the appellants age and
    lack of criminal record.

[50]

The
    respondent, for its part, argues that the sentencing judges reasons contain no
    error and that the sentence is not demonstrably unfit. The sentencing judge reviewed
    all of the evidence and submissions, but was not bound by the trial judges comments.
    The sentencing judge considered the appropriate sentencing objectives and all
    of the aggravating and mitigating factors in this case, and arrived at a proper
    sentence.

[51]

In
    the very unusual circumstances of this case, I would allow the sentence appeal.

[52]

Let
    me say at the outset that I agree with the Crowns submission that the
    sentencing judge was not bound by the trial judges comments. I also
    acknowledge that the sentencing judge gave clear and well-crafted reasons in
    the difficult circumstances in which she was called on to act.

[53]

The
    sentencing judge was aware that the trial judge was in the best position to
    determine the appellants sentence. She explained:

I was not the trial judge, I did not see the witnesses testify
    and I did not deal firsthand with the sentencing submissions including [the
    appellants] interventions with Justice McMunagle. This kind of firsthand
    knowledge  [is] a factor entitling the trial judges decision to deference.

[54]

The
    sentencing judge made her decision in March 2014, based exclusively on a review
    of the record of proceedings. Yet her reasons make no mention of the views
    expressed by the trial judge during sentencing submissions in June 2013 as to
    what he thought might be an appropriate sentence.

[55]

In
    my view, after a delay of nearly nine months following the sentencing
    submissions, which delay resulted from McMunagle J. being unable to complete
    the sentencing, the sentence of 18 months incarceration followed by two years
    probation imposed by the sentencing judge would have come as a complete shock to
    the appellant.

[56]

Fairness
    to the appellant required he be told that the sentencing judge did not
    necessarily share the views that the trial judge had expressed during
    submissions nine months prior. Further, fairness required that the sentencing
    judge allow the parties to make brief additional submissions if they so chose. The
    sentencing judge should have indicated to the appellant that she would take
    into account any additional statements he might wish to make. In effect, she should
    have allowed him to make the reply submissions he might have chosen to make had
    McMunagle J. not indicated multiple times that an 18-month sentence would not
    be imposed.

[57]

The
    appellant was not given a fair opportunity to address the judge who was about
    to determine the sentence he would have to serve. When the appellant sought to
    address the sentencing judge prior to sentencing, she did not inform him that
    she disagreed with the trial judges views or give him a chance to make
    submissions on that issue. She simply responded: Mr. Owen, you recognize that
    what you say today is not going to make any difference as to the decision that
    I have prepared and am about to read, but if you want to say something to me,
    sir, please go ahead.

[58]

Ultimately,
    in my view, the sentencing judges error lay in her failure to tell the
    appellant that she did not share or consider herself bound by the views
    expressed by the trial judge, and to signal that the sentence she was
    considering was the very sentence the trial judge had said was excessive. She
    effectively denied the appellant the opportunity to make full sentencing
    submissions in these changed circumstances. This resulted in unfairness to the
    appellant. I would, therefore, grant leave to appeal sentence and allow the
    sentence appeal.

[59]

The
    appellant submits that in the circumstances, we should modify the sentence to
    time served. The appellant served slightly more than four months of his
    sentence before being released in July 2014 on bail pending this appeal. In the
    appellants submission, reincarcerating him would serve no useful purpose.

[60]

The
    Crown, for its part, maintains that the sentence imposed was fit and ought to
    be maintained.

[61]

I
    consider the 18-month sentence imposed to lie in the range of possible
    sentences, although it lies at the upper end of that range. I also agree the
    offences are serious, in that they constitute a serious breach of trust against
    a vulnerable family member. A sentence of incarceration was appropriate in this
    case.

[62]

In
    the unusual circumstances of this appeal, however, I do not think
    reincarcerating the appellant is required or appropriate. Reincarceration at
    this stage would serve no genuine societal interest and is unnecessary to
    achieve the objectives of denunciation and general deterrence:
R. v. Smickle
,
    2014 ONCA 49, 317 O.A.C. 196, at para. 18. With respect to those objectives, this
    decision would confirm that offenders committing fraud of the nature perpetrated
    by the appellant can expect to receive a significant jail sentence. Furthermore,
    specific deterrence was not the primary sentencing objective and, as noted
    previously, the trial judge was confident the appellant would not commit
    another crime.

[63]

The
    appellant, who is married and has a young child, poses no risk to the safety of
    the community. He has already served a significant portion of his sentence 
    four months  in jail, and has been on bail pending appeal for almost a year without
    apparent incident. This period of bail is in addition to the lengthy periods
    spent on bail, through no fault of his own, awaiting imposition of the sentence
    following McMunagle J.s inability to complete the sentencing. Given these
    circumstances, the appellant would likely qualify for parole relatively soon
    after any reincarceration. And, such reincarceration would interrupt his
    rehabilitation and reintegration into the community.

[64]

In
    my view, the most appropriate sentence at this point, the one that would best
    serve the administration of justice, is to substitute the 18-month jail
    sentence with an 18-month conditional sentence and vary the probation period to
    one year. The reduced probation term is warranted in the circumstances, given
    that the appellant has already spent significant time supervised on bail. And,
    although an 18-month conditional sentence may not have been appropriate at the
    outset, it is, in my view, the proper disposition at this juncture. It retains
    the length of sentence imposed, does not unnecessarily reincarcerate the
    appellant and allows him to serve the balance of his sentence as a conditional
    sentence, which still provides significant denunciation and deterrence: see
R.
    v. Proulx
, 2000 SCC 5, [2000] 1 S.C.R. 61, at para. 41.

Conclusion

[65]

As
    a result, I would dismiss the conviction appeal, but allow the sentence appeal.
    I would convert the sentence on all counts to a conditional sentence, and vary
    the probation term from two years to one year. The appellant would receive
    credit for the time he has spent in custody. I would ask the parties to submit
    a joint proposal or brief submissions not exceeding three pages on the
    appropriate terms for the conditional sentence and probation within five days
    of the release of these reasons. Subject to the submissions of counsel, I would
    expect a significant portion of the conditional sentence to be served under
    house arrest.

Paul Rouleau J.A.

I agree Alexandra Hoy
    A.C.J.O.

I agree K. Feldman J.A.

Released: June 23, 2015





[1]
During cross-examination, the appellant agreed he discovered the deed about a
    week
after
December 11, 2009. Although the sentencing judge was mistaken
    on this point, nothing turns on it.


